DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PUB. 2021/0057346).
Regarding claim 21, Tsai teaches an electronic assembly, comprising: 
a first support structure (e.g. RD on the left or right, see Fig. 1C) comprising a first conductive structure (320A-C, Fig. 1C and Fig. 1K. Furthermore, one of the ordinary skill in the art would read RD as support structure as it provides supporting mechanism beyond redistribution of conductive traces); 

an electronic device (100 or 131) over the first support structure, wherein the electronic device comprises: 
a substrate (106 and/or 109 or 135, see Fig. 1B and Fig. 1K); 
an electronic component (131 or 100) over the substrate (Fig. 1B, 1C & 1K); and 
an encapsulant 202 over the substrate and contacting a lateral side of the electronic component (100 or 131); and 
a unitary flexible support structure (see IN in Fig. 1C and Fig. 1K) coupled with both the first support structure (RD on the left or right) and the second support structure (RD on the right of left, see Fig. 1C & Fig. 1K).  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 21 above, and further in view of Yu et al. (US PUB. 2019/0067169).
Regarding claim 22, Tsai is silent on the electronic assembly of claim 21, wherein the electronic device comprises a radio-frequency (RF) circuit. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Yu teaches in Para [0017] wherein the electronic device comprises a radio-frequency (RF) circuit. As such, said claim feature would have been obvious and within the ordinary skill in the art.
.
Allowable Subject Matter
Claims 1-11 are allowable.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, an electronic assembly, comprising: a first semiconductor device and a second semiconductor device, wherein each of the first semiconductor device and the second semiconductor devices comprises: a substrate comprising a top surface and a conductive structure; an electronic component over the top surface of the substrate; a dielectric material over the top surface of the substrate and contacting a side of the electronic component; wherein the substrate comprises a substrate tab at an end of the substrate and not covered by the dielectric material, wherein the substrate tab comprises a portion of the substrate that extends beyond a lateral side of the dielectric material, and wherein the conductive structure of the substrate is exposed at the substrate tab; and an interconnect electrically coupled to the conductive structure at the substrate tab of the first semiconductor device and the conductive structure at the substrate tab of the second semiconductor device, wherein the interconnect overlaps 
Claims 2-11 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894